                             Case 4:21-cv-03645-YGR Document 5 Filed 05/18/21 Page 1 of 5




                     1 ARTHUR J. CASEY [SBN 123273]
                       Email: acasey@caseylawsj.com
                     2 DONALD P. GAGLIARDI [SBN 138979]
                       Email: dgagliardi@caseylawsj.com
                     3 CASEY LAW GROUP
                       16450 Los Gatos Blvd., Suite 110
                     4 Los Gatos, CA 95032
                       Tel: (408) 660-3102
                     5 Fax: (408) 660-3105

                     6 Attorneys for Defendant
                       COSTCO WHOLESALE CORPORATION
                     7

                     8
                                                         UNITED STATES DISTRICT COURT
                     9
                                                    NORTHERN DISTRICT OF CALIFORNIA
                    10
                                                              OAKLAND DIVISION
                    11

                    12
CASEY LAW GROUP




                         RHODA PAUL,                                         Case No. 4:21-cv-03645-DMR
 ATTORNEYS AT LAW




                    13
                                                                             ANSWER TO COMPLAINT BY
                                            Plaintiff,
                    14                                                       DEFENDANT COSTCO WHOLESALE
                                                                             CORPORATION
                    15          vs.
                    16

                    17 COSTCO  WHOLESALE CORPORATION;                        DEMAND FOR JURY TRIAL
                       and DOES 1 to 20,
                    18                   Defendants.
                    19

                    20

                    21          Defendant Costco Wholesale Corporation (“Costco”) answers the California Judicial

                    22 Council Form Complaint (“Complaint”) brought by plaintiff Rhoda Paul (“Plaintiff”) and alleges

                    23 as follows:

                    24                       RESPONSE TO ALLEGATIONS OF COMPLAINT

                    25          Answering all causes of action pled by the above-named Plaintiff, Costco denies, both

                    26 generally and specifically, every material allegation, including the damage allegations, in every

                    27 cause of action alleged.

                    28 ///
                                                                         1
                         ANSWER TO COMPLAINT
                         BY DEFENDANT COSTCO WHOLESALE CORPORATION                               Case No. 4:21-cv-03645-DMR
                             Case 4:21-cv-03645-YGR Document 5 Filed 05/18/21 Page 2 of 5




                     1          1.      In response to Paragraph 1 of the Complaint, Costco admits that Rhoda Paul is the

                     2 plaintiff and that Costco is the defendant in this action.

                     3          2.      In response to Paragraph 2 of the Complaint, Costco admits that the Complaint

                     4 appears to consist of four pages.

                     5          3.      In response to Paragraph 3 of the Complaint, Costco cannot admit or deny the

                     6 absent allegations.

                     7          4.      In response to Paragraph 4 of the Complaint, Costco cannot admit or deny the

                     8 absent allegations.

                     9          5.      In response to Paragraph 5 of the Complaint, Costco admits that it is a corporation.
                    10          6.      In response to Paragraph 6 of the Complaint, Costco lacks sufficient information in
                    11 which to admit or deny the allegations.

                    12          7.      In response to Paragraph 7 of the Complaint, Costco cannot admit or deny the
CASEY LAW GROUP
 ATTORNEYS AT LAW




                    13 absent allegations.

                    14          8.      In response to Paragraph 8 of the Complaint, Costco denies that the Superior Court
                    15 in and for the County of Alameda, California is the proper court for hearing this action. Costco

                    16 has removed the action to the United States District Court for the Northern District of California,

                    17 Oakland Division, because of the diversity of citizenship of the parties.

                    18          9.      In response to Paragraph 9 of the Complaint, Costco cannot admit or deny the
                    19 absent allegations.

                    20          10.     In response to Paragraph 10 of the Complaint, Costco admits that Plaintiff has
                    21 attached to its pleading and asserted a California Judicial Council form cause of action for general

                    22 negligence. Costco denies the allegations of each such cause of action.

                    23          11.     In response to Paragraph 11 of the Complaint, Costco lacks information sufficient
                    24 to admit or deny the allegations.

                    25          12.     In response to Paragraph 12 of the Complaint, Costco cannot admit or deny the
                    26 absent allegations.

                    27          13.     In response to Paragraph 13 of the Complaint, Costco admits that the relief sought
                    28 is within the jurisdiction of both this Court and the underlying state court.
                                                                          2
                         ANSWER TO COMPLAINT
                         BY DEFENDANT COSTCO WHOLESALE CORPORATION                                 Case No. 4:21-cv-03645-DMR
                             Case 4:21-cv-03645-YGR Document 5 Filed 05/18/21 Page 3 of 5




                     1          14.     In response to Paragraph 14 of the Complaint, Costco denies that Plaintiff is

                     2 entitled to the relief prayed for.

                     3          15.     In response to Paragraph 15 of the Complaint, Costco cannot admit or deny the

                     4 absent allegations.

                     5          16.     In response to Paragraph GN-1 (General Negligence Liability Cause of Action) of

                     6 the Complaint, Costco admits that plaintiff Rhoda Paul was shopping at Costco on April 13, 2019

                     7 and admits that she was involved in an incident where she came into contact with a Costco

                     8 shopping cart. Costco further admits that Plaintiff submitted a member report of the incident the

                     9 same day, claiming that her arm and shoulder hurt. Costco lacks sufficient information whether
                    10 Plaintiff was injured or, if so, whether her injuries were severe and/or traumatic and on such basis

                    11 denies the allegations. Costco denies that it breached a duty of care owed to Plaintiff. Costco

                    12 further denies that it was a substantial factor in causing Plaintiff’s alleged injuries. Costco further
CASEY LAW GROUP
 ATTORNEYS AT LAW




                    13 denies that it negligently trained or supervised its unnamed employee.

                    14                                      AFFIRMATIVE DEFENSES

                    15                                  FIRST AFFIRMATIVE DEFENSE

                    16                                  (Failure to State a Claim for Relief)

                    17          The Complaint, and each cause of action therein, fails to state a claim upon which relief

                    18 may be granted.

                    19                                SECOND AFFIRMATIVE DEFENSE

                    20                                       (Contributory Negligence)

                    21          Costco is informed and believes and thereon alleges that Plaintiff was careless and

                    22 negligent about the matters complained of and that such carelessness and negligence contributed

                    23 to the happening of the incident complained of, and the damages, if any, sustained thereby.

                    24                                 THIRD AFFIRMATIVE DEFENSE

                    25                                         (Statute of Limitations)

                    26          The Complaint, and each cause of action therein, is barred by the applicable statute of

                    27 limitations, to wit, by the provisions of California Code of Civil Procedure sections 335 et seq.

                    28
                                                                           3
                         ANSWER TO COMPLAINT
                         BY DEFENDANT COSTCO WHOLESALE CORPORATION                                 Case No. 4:21-cv-03645-DMR
                             Case 4:21-cv-03645-YGR Document 5 Filed 05/18/21 Page 4 of 5




                     1                                FOURTH AFFIRMATIVE DEFENSE

                     2                                                (Laches)

                     3          The Complaint, and each cause of action therein, is barred by the doctrine of laches.

                     4                                 FIFTH AFFIRMATIVE DEFENSE

                     5                                          (Waiver and Estoppel)

                     6          The Complaint, and each cause of action therein, is barred by the doctrines of waiver

                     7 and/or estoppel.

                     8                                 SIXTH AFFIRMATIVE DEFENSE

                     9                                     (Failure to Mitigate Damages)
                    10          Plaintiff has failed to mitigate her alleged damages.
                    11                               SEVENTH AFFIRMATIVE DEFENSE

                    12                                       (Workers’ Compensation)
CASEY LAW GROUP
 ATTORNEYS AT LAW




                    13          Costco is informed and believes and thereon alleges that Plaintiff may have been injured in

                    14 the course and scope of her employment and her employer’s negligence caused and/or contributed

                    15 to her damages/injuries. Insofar as she was acting within the course and scope of employment, her

                    16 exclusive remedy is before the Workers’ Compensation Appeals Board, this Court having no

                    17 jurisdiction to determine this matter.

                    18                                EIGHTH AFFIRMATIVE DEFENSE

                    19                                        (Assumption of the Risk)

                    20          Costco is informed and believes and thereon alleges that Plaintiff, with full appreciation of

                    21 the particular risks involved, nevertheless knowingly and voluntarily assumed the risks and

                    22 hazards of the incident complained of, and the damages, if any, resulting therefrom.

                    23                                 NINTH AFFIRMATIVE DEFENSE

                    24                                           (Third Party Fault)

                    25          Costco is informed and believes and thereon alleges that Plaintiff’s injuries were caused or

                    26 contributed to by third parties in a percentage to be determined at trial and that Plaintiff’s recovery

                    27 of non-economic damages shall be reduced in proportion to such third parties’ percentage of fault.

                    28 ///
                                                                           4
                         ANSWER TO COMPLAINT
                         BY DEFENDANT COSTCO WHOLESALE CORPORATION                                 Case No. 4:21-cv-03645-DMR
                            Case 4:21-cv-03645-YGR Document 5 Filed 05/18/21 Page 5 of 5




                     1          WHEREFORE, Costco prays that Plaintiff take nothing by reason of her Complaint on file

                     2 herein, that Costco be awarded costs of suit herein incurred, and for such other and further relief as

                     3 may be deemed appropriate by this Court.

                     4                                       JURY TRIAL DEMAND

                     5          Defendant Costco hereby demands a trial by jury. Fed.R.Civ.P. 38.

                     6 Dated: May 18, 2021                                CASEY LAW GROUP

                     7

                     8
                                                                          By:
                     9                                                          DONALD P. GAGLIARDI
                                                                          Attorneys for Defendant
                    10                                                    COSTCO WHOLESALE CORPORATION
                    11

                    12
CASEY LAW GROUP
 ATTORNEYS AT LAW




                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                          5
                         ANSWER TO COMPLAINT
                         BY DEFENDANT COSTCO WHOLESALE CORPORATION                                Case No. 4:21-cv-03645-DMR
